--------------------------------------------------------------------------------

Exhibit 10.1
 
CERTAIN MATERIAL (INDICATED BY AN ASTERISK [*]) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
AWARD/CONTRACT
1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350)
RATING
PAGE OF PAGES
DO-A1
1
42
2. CONTRACT (Proc. Inst. Ident.) NO.
3. EFFECTIVE DATE 
4. REQUISITION/PURCHASE REQUEST/PROJECT NO.   
 H92222-07-C-0072
24 Sep 2007 
    
5.ISSUED BY
CODE 
 H92222
6.ADMINISTEREDBY(If other than Item 5) 
CODE  
 S0512A
HQ USSOCOM SOAL-K  
DCMA LOS ANGELES    
ATTN: MS. KIM DEBOIS-SOUSA  
16111 PLUMMER ST.    
7701 TAMPA POINT BLVD  
BLDG.10, 2ND FLOOR    
MACDILL AFB FL 33621-5323  
SEPULVEDA CA 91343    
7. NAME AND ADDRESS OF CONTRACTOR  (No., street, city, county, state and zip
code )   
8. DELIVERY   
AEROVIRONMENT INC.   
£ FOB ORIGIN      T OTHER   (See below)   
DAVID RINDELS
9. DISCOUNT FOR PROMPT PAYMENT
181 W. HUNTINGTON DR.   
       
SUITE 202   
       
MONROVIA CA 91016-3456   
               
10. SUBMIT INVOICES 
 ITEM          
(4 copies unless otherwise specified) 
         
TO THE ADDRESS 
Block 6
 
CODE   60107
FACILITY CODE  
SHOWN IN: 
   
11. SHIP TO/MARK FOR
CODE  
 
12.PAYMENT WILL BE MADE BY 
CODE 
 HQ0339
 
AEROVIRONMENT INC.  
DFAS COLUMBUS CENTER 
     
DAVID RINDELS  
WEST ENTITLEMENT OPERATIONS 
     
181 W. HUNTINGTON DR.  
P.O. BOX 182381 
     
SUITE 202  
COLUMBUS OH 43218-2381 
     
MONROVIA C A 91016-3456  
         
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:
14. ACCOUNTING AND APPROPRIATION DATA
 
£ 10 U.S.C. 2304(c) (        ) £41 U.S.C. 253(c) (       )  
See Schedule 
     
15A. ITEM NO.
15B. SUPPLIES/ SERVICES
15C. QUANTITY
15D. UNIT
15E. UNIT PRICE
15F. AMOUNT 
 
 
SEE SCHEDULE 
 
 
         

15G. TOTAL AMOUNT OF CONTRACT              $57,145,690.00 EST 
16. TABLE OF CONTENTS       
(X)
SEC.
DESCRIPTION
PAGE(S)
(X)
SEC.
DESCRIPTION
PAGE(S)
 PART I - THE SCHEDULE  
  PART II - CONTRACT CLAUSES 
X
A
SOLICITATION/ CONTRACT FORM
 1
X
I
CONTRACT CLAUSES
 30 - 39
X
B
SUPPLIES OR SERVICES AND PRICES/ COSTS
 2 - 12
  PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS 
X
C
DESCRIPTION/ SPECS./ WORK STATEMENT
 13
X
J
LIST OF ATTACHMENTS
 40
X
D
PACKAGING AND MARKING
 14 - 18
  PART IV - REPRESENTATIONS AND INSTRUCTIONS 
X
E
INSPECTION AND ACCEPTANCE
 19
 
K
REPRESENTATIONS, CERTIFICATIONS AND
 
X
F
DELIVERIES OR PERFORMANCE
 20 - 21
   
OTHER STATEMENTS OF OFFERORS
 
X
G
CONTRACT ADMINISTRATION DATA
 22 - 27
 
L
INSTRS., CONDS., AND NOTICES TO OFFERORS
 
X
H
SPECIAL CONTRACT REQUIREMENTS
 28 - 29
 
M
EVALUATION FACTORS FOR AWARD
 
CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE       

17.T CONTRACTOR'SNEGOTIATEDAGREEMENT Contractor is required to sign this
document and return 1 copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all these services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any , and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)
18.£ AWARD (Contractor is not required to sign this document.)        Your offer
on Solicitation Number    H92222-07-N-0001-0001    
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government's solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER   ( Type or print) 
 
20A. NAME AND TITLE OF CONTRACTING OFFICER 
 
  
TEL:
EMAIL:

19B. NAME OF CONTRACTOR 
19C. DATE SIGNED.
20B UNITED STATES OF AMERICA 
20C. DATE SIGNED
          
BY
   
BY
   
(Signature of person authorized to sign) 
 
(Signature of Contracting Officer) 
 

NSN 7540-01-152-8069
26-107
STANDARD FORM 26 (REV. 4-85)

 

--------------------------------------------------------------------------------

H92222-07-C-0072
2
 
Section B - Supplies or Services and Prices


CONTRACT DESCRIPTION


This contract provides design, fabrication, integration, and testing of one
hydrogen powered GO UAS (including one aircraft and Ground Control Station (GCS)
with integrated modular payloads (GFE)). [*]



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0001
   
Lot
     
GO DESIGN AND DEVELOPMENT
CPFF
Design elements and develop sub-elements of the Global Observer Unmanned
Aircraft System (UAS) IAW Section C item 0001 and Attachment (1) SOW paras 4.1.1
- 4.1.4.
FOB: Destination
 
 ESTIMATED COST
$[*] (EST.)
 FIXED FEE
$[*]
 TOTAL EST COST + FEE
$[*] (EST.)
     



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000101
           
AIR VEHICLE SEGMENT
CPFF
Design elements and develop sub-elements of the Air Vehicle segment of the
Global Observer UAS IAW Section C item 0001 and Attachment (1) SOW para 4.1.1.
FOB: Destination
   
[*]
CIN: [*]
$[*]
 



[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
3
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000102
           
CONTROL SEGMENT
CPFF
Design elements and develop sub-elements of the Ground segment of the Global
Observer UAS Review IAW Section C item 0001 and Attachment (1) SOW para 4.1.2.
FOB: Destination
   
[*]
CIN: [*]
$[*]
 

 
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000103
           
PAYLOAD SEGMENT
CPFF
Design elements and develop sub-elements of the Payload segment of the Global
Observer UAS IAW Section C item 0001 and Attachment (1) SOW para 4.1.3.
FOB: Destination
   
[*]
CIN: [*]
$[*]
 

 
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000104
           
FACILITIES & EQUIPMENT
CPFF
Provide facilities and equipment for the design and development of the Global
Observer UAS IAW Section C item 0001 and Attachment (1) SOW para 4.1.4. (solely
funded by AV Inc IR&D)
FOB: Destination
 

 


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
4
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0002
   
Lot
     
GO #1 MFG, INTEGRATE & TEST
CPFF
Manufacture, integrate and test the GO UAS, to include 1 air vehicle, and 1
launch & recovery element (LRE) IAW Section C item 0002 and Attachment (1) SOW
para's 4.2.1 - 4.2.3 (GCS/ISP/Integration/2 TCDL + 1 UHF Integrated Comm.
Suite).
FOB: Destination
 
 ESTIMATED COST
$[*] (EST.)
 FIXED FEE
$[*]
 TOTAL EST COST + FEE
$[*] (EST.)
 
[*]
CIN: [*]
 
$[*]
 

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0003
   
Lot
     
GO #1 SYSTEM TEST AND EVALUATION
CPFF
GO UAS System-level test and evaluation incl integrated tests IAW C item 0003
and Attachment (1) SOW paragraphs 4.3.1 - 4.3.2.
FOB: Destination
 
 ESTIMATED COST
$[*] (EST.)
 FIXED FEE
$[*]
 TOTAL EST COST + FEE
$[*] (EST.)


 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
5
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000301
           
GROUND TEST
CPFF
IAW Section C item 0003 and Attachment (1) SOW para 4.3.1.
FOB: Destination
       

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000302
           
FLIGHT PERFORMANCE ENVELOPE TEST
CPFF
IAW Section C item 0003 and Attachment (1) SOW para 4.3.2.
FOB: Destination
       



 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0004
         
OPTION
GO SYSTEM DEMONSTRATION
CPFF
Integrate and demonstrate payload and provide air vehicle and LRE for MUA of the
GO UAS IAW Section C item 0004 and Attachment (1) SOW para's 4.4.1 - 4.4.2.
FOB: Destination
 
 ESTIMATED COST
$[*]
 FIXED FEE
$[*]
 TOTAL EST COST + FEE
$[*]

 


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
6
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000401
         
OPTION
INTEGRATED PAYLOAD TESTING
CPFF
IAW Section C item 0004 and Atch (1) SOW para 4.4.1.
FOB: Destination
 

 
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000402
   
Lot
   
OPTION
MILITARY UTILITY ASSESSMENT GO #1
CPFF
IAW Section C item 0004 and Attachment (1) SOW para 4.4.2.
FOB: Destination
       

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0005
   
Lot
     
TRAVEL
COST
In support of items 0001 - 0004 IAW Section C Item 0005 and Attachment (1) SOW
para 4.5.
FOB: Destination
   
ESTIMATED COST
$[*]
 
[*]
CIN: [*]
$[*]
 





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
7
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0006
   
Lot
 
NSP
 
DATA DELIVERABLES
NSP
IAW Exhibit A Contract Data Requirements List (CDRLs) and Table 1 of Attachment
(1) SOW paragraph 4.6.
FOB: Destination
 



See Exhibit A





   
VALUE CLINS 0001-0003 & 0005: 
$[*]
     
VALUE OPT CLIN 0004: 
$  [*]
                 
TOTAL VALUE CLINS 0001-0006: 
$[*]*
 





*Rounding error.




[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

H92222-07-C-0072
8
 
OPTIONS
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1001
   
Lot
   
OPTION
Engineering Trade Studies
CPFF
If exercised, to be priced IAW Atch 3 Rates.  If and to extent travel is
required it shall be IAW Section C Item 0005 and Attachment (1) SOW para 4.5.
FOB: Destination
 
 ESTIMATED COST
$[*]
 FIXED FEE
$[*]
 TOTAL EST COST + FEE
$[*]

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1002
   
Lot
   
OPTION
Payload Assemblies & Integration
CPFF
BLOS/EO/IR/Comms Relay.       If exercised, to be priced IAW Atch 3
Rates.  Material shall be Cost only.  If and to extent travel is required it
shall be IAW Section C Item 0005 and Attachment (1) SOW para 4.5.
FOB: Destination
 
 ESTIMATED COST
$[*]
 FIXED FEE
$[*]
 TOTAL EST COST + FEE
$[*]





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
9
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1003
         
OPTION
SYSTEMS INTEGRATION LAB    
         
CPFF
         
If exercised, to be priced IAW applicable Atch 3 Rates and 9% profit and SOW
para to be negotiated.  If and to extent travel is required it shall be IAW
Section C Item 0005 and Attachment (1) SOW para 4.5.
   
FOB: Destination
                           
ESTIMATED COST
$[*]
       
FIXED FEE
$[*]
         
$0.00
       
TOTAL EST
$ (EST.)

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1004
   
Lot
   
OPTION
GO #2 MFG, INTEGRATE & TEST(Acft &LRE)
CPFF
IAW Section C Item 1001 and Attachment (1) SOW para's 4.2.1 - 4.2.3 and 5.4.
FOB: Destination
 
ESTIMATED COST
$[*]
FIXED FEE
$[*]
TOTAL EST COST + FEE
$[*]





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
10
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1005
   
Lot
   
OPTION
GO #3 MFG, INTEGRATE & TEST (Acft)
CPFF
IAW Section C Item 1001 and Attachment (1) SOW para's 4.2.1 - 4.2.3 and 5.5
(excluding initial spares package).
FOB: Destination
 
ESTIMATED COST
$[*]
FIXED FEE
$[*]
TOTAL EST COST + FEE
$[*]

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1006
   
Lot
   
OPTION
SPARE SUBSYSTEMS & ASSOCIATED SUPT EQUIP
CPFF
If exercised, items specified at Atch 2 Assembly List (as updated quarterly),
and/or such other items not listed and identified during development.
FOB: Destination
 
ESTIMATED COST
$[*]
FIXED FEE
$[*]
TOTAL EST COST + FEE
$[*]

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1007
   
Lot
   
OPTION
GO SYSTEM TEST AND EVALUATION
CPFF
If exercised, testing is in support two Global Observer aircraft.  If only one
aircraft is available for testing see C-1 description for 1007.
FOB: Destination
 
ESTIMATED COST
$[*]
FIXED FEE
$[*]
TOTAL EST COST + FEE
$[*]

 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
11
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1008
 
1
Lot
   
OPTION
System Demonstration Supt
CPFF
IAW Sec C description for Item 1004 and SOW para 4.4 and 5.8.
FOB: Destination
 
ESTIMATED COST
$[*]
FIXED FEE
$[*]
TOTAL EST COST + FEE
$[*]

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
1009
   
Lot
   
OPTION
EXTENDED USER EVALUATION
CPFF
If exercised, to be priced IAW applicable Atch 3 Rates and 9% profit and SOW
para to be negotiated.  If and to extent travel is required it shall be IAW
Section C Item 0005 and Attachment (1) SOW para 4.5.
FOB: Destination
 
ESTIMATED COST
$[*]
FIXED FEE
$[*]
TOTAL EST COST + FEE
$ (EST.)

 

     VALUE OPTION CLINS 1001-1009:
$  [*]
                   TOTAL CONTRACT VALUE :
$108,407,744
 

 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

H92222-07-C-0072
12

 
Section C - Descriptions and Specifications


C-1 DESCRIPTION OF LINE ITEMS
 
Item 0001 Design and develop the Global Observer Unmanned Aircraft System (GO
UAS) IAW Attachment 1 SOW Para’s 4.1.1 – 4.1.4 with corresponding data
deliverables due IAW SOW 4.6 Table 1.
 
Item 0002 Manufacture, integrate, and sub-system test the GO UAS #1, to include
1 air vehicle and 1 launch and recovery element (LRE) IAW Attachment 1 SOW
Para’s 4.2.1 – 4.2.3 with corresponding data deliverables due IAW SOW 4.6 Table
1.
 
Item 0003 GO UAS #1 system-level test and evaluation IAW Attachment 1 SOW Para’s
4.3.1 – 4.3.2 with corresponding data deliverables due IAW SOW 4.6 Table 1.


Item 0005 Travel in support of supplier visits and for Technical Interchange
Meetings (TIMs) for items 0001, 0002, 0003, and 0004 in accordance with
Attachment 1 SOW Para 4.5 (see Section G clause 5652.231-9001).
 
Item 0006 Data deliverables shall be in accordance with Exhibit A Contract Data
Requirements List (CDRL) (See Attachment 1 SOW Para 4.6 Table 1).
 
Options:
Item 0004  Integration of a payload and demonstrating system performance during
flight testing of GO UAS #1 IAW Attachment 1 SOW Para’s 4.4.1 – 4.4.2 with
corresponding data deliverables due IAW SOW 4.6 Table 1..
 
Item 1001, if and to extent exercised, consists of engineering trade studies,
including research, analysis, and documentation, to provide potential GO
technical solutions IAW Attachment 1 SOW Para 5.1.
 
Item 1002, if and to extent exercised, provide and/or integrate payloads and
associated equipment IAW Attachment 1 SOW Para 5.2.
 
Item 1003, if and to extent exercised, procure Systems Integration Laboratory
(SIL) articles and conduct SIL integration and testing, IAW Attachment 1 SOW
Para 5.3.
 
Item 1004, if and to extent exercised, manufacture, assemble, integrate, and
functional test GO #2, to include 1 air vehicle (acft) and 1 LRE IAW Attachment
1 SOW Para 5.4.
 
Item 1005, if and to extent exercised, manufacture, assemble, integrate, and
functional test GO #3, to include 1 air vehicle (acft) IAW Attachment 1 SOW
Para’s 4  5.5.
 
Item 1006, if and to extent exercised, manufacture, assemble, integrate, and
functional test spare subsystems and associated support equipment IAW Attachment
1 SOW Para 5.6.
 
Item 1007, if and to extent exercised, provides for additional
performance-envelope testing IAW Attachment 1 SOW Para 5.7.. This option
provides for sufficient additional testing for up to 3 aircraft.
 
Item 1008, if and to extent exercised operations and logistics support for the
conduct of additional JCTD Military Utility Assessments (MUAs) IAW Attachment 1
SOW Para 5.8.  This option provides for sufficient additional support for
assesments for up to 3 aircraft.
 
Item 1009, if and to extent exercised, contractor shall operate, maintain
(including contractor logistics support), and conduct sustaining engineering for
the JCTD systems (LRE, payloads & GO units 1,2 and/or 3) following the MUA IAW
Attachment 1 SOW Para 5.9.



--------------------------------------------------------------------------------

H92222-07-C-0072
13

 
Section D - Packaging and Marking


D-1.  CLAUSES INCORPORATED BY FULL TEXT




D-252.211-7003    ITEM IDENTIFICATION AND VALUATION (JUN 2005)


(a) Definitions. As used in this clause'


Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.


Concatenated unique item identifier means--


(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or


(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.


Data qualifier means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.


DoD recognized unique identification equivalent means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/UID/equivalents.html.


DoD unique item identification means a system of marking items delivered to DoD
with unique item identifiers that have machine-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.


Enterprise means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.


Enterprise identifier means a code that is uniquely assigned to an enterprise by
an issuing agency.


Government's unit acquisition cost means--


(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;


(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractor's estimated fully burdened unit cost to the Government at the time of
delivery; and


(3) For items produced under a time-and-materials contract, the Contractor's
estimated fully burdened unit cost to the Government at the time of delivery.


Issuing agency means an organization responsible for assigning a non-repeatable
identifier to an enterprise (i.e., Dun & Bradstreet's Data Universal Numbering
System (DUNS) Number, Uniform Code Council (UCC)/EAN International (EAN) Company
Prefix, or Defense Logistics Information System (DLIS) Commercial and Government
Entity (CAGE) Code).



--------------------------------------------------------------------------------

H92222-07-C-0072
14
 
Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier.


Item means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.


Lot or batch number means an identifying number assigned by the enterprise to a
designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.


Machine-readable means an automatic identification technology media, such as bar
codes, contact memory buttons, radio frequency identification, or optical memory
cards.


Original part number means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.


Parent item means the item assembly, intermediate component, or subassembly that
has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.


Serial number within the enterprise identifier means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.


Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.


Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.


Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.


Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous.


Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/UID/uid__types.html.


(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.


(c) DoD unique item identification or DoD recognized unique identification
equivalents.


(1) The Contractor shall provide DoD unique item identification, or a DoD
recognized unique identification equivalent, for--


(i) All delivered items for which the Government's unit acquisition cost is
$5,000 or more; and


(ii) The following items for which the Government's unit acquisition cost is
less than $5,000:


Contract line, subline, or  exhibit line
                item No.                          Item description:




--------------------------------------------------------------------------------

H92222-07-C-0072
15
 
(iii) Subassemblies, components, and parts embedded within delivered items as
specified in Attachment Number ------.


(2) The concatenated unique item identifier and the component data elements of
the DoD unique item identification or DoD recognized unique identification
equivalent shall not change over the life of the item.


(3) Data syntax and semantics of DoD unique item identification and DoD
recognized unique identification equivalents. The Contractor shall ensure that--


(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:


(A) Data Identifiers (DIs) (Format 06) in accordance with ISO/IEC International
Standard 15418, Information Technology `` EAN/UCC Application Identifiers and
ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and Maintenance.


(B) Application Identifiers (AIs) (Format 05), in accordance with ISO/IEC
International Standard 15418, Information Technology `` EAN/UCC Application
Identifiers and ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and
Maintenance.


(C) Text Element Identifiers (TEIs), in accordance with the DoD collaborative
solution ``DD'' format for use until the solution is approved by ISO/IEC JTC1 SC
31. The ``DD'' format is described in Appendix D of the DoD Guide to Uniquely
Identifying Items, available at http://www.acq.osd.mil/dpap/UID/guides.htm; and


(ii) The encoded data elements of the unique item identifier conform to ISO/IEC
International Standard 15434, Information Technology--Syntax for High Capacity
Automatic Data Capture Media.


(4) DoD unique item identification and DoD recognized unique identification
equivalents.


(i) The Contractor shall--


(A) Determine whether to serialize within the enterprise identifier or serialize
within the part, lot, or batch number; and


(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; and for serialization within the part, lot, or batch
number only; original part, lot, or batch number) on items requiring marking by
paragraph (c)(1) of this clause, based on the criteria provided in the version
of MIL-STD-130, Identification Marking of U.S. Military Property, cited in the
contract Schedule.


(ii) The issuing agency code--


(a) Shall not be placed on the item; and


(B) Shall be derived from the data qualifier for the enterprise identifier.


(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:


(1) Concatenated unique item identifier; or DoD recognized unique identification
equivalent.



--------------------------------------------------------------------------------

H92222-07-C-0072
16
 
(2) Unique item identifier type.


(3) Issuing agency code (if concatenated unique item identifier is used).


(4) Enterprise identifier (if concatenated unique item identifier is used).


(5) Original part number.


(6) Lot or batch number.


(7) Current part number (if not the same as the original part number).


(8) Current part number effective date.


(9) Serial number.


(10) Government's unit acquisition cost.


(e) For embedded DoD serially managed subassemblies, components, and parts that
require unique item identification under paragraph (c)(1)(iii) of this clause,
the Contractor shall report at the time of delivery, either as part of, or
associated with the Material Inspection and Receiving Report specified elsewhere
in this contract, the following information:


(1) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the parent item delivered under a contract line, subline, or
exhibit line item that contains the embedded subassembly, component, or part.


(2) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the embedded subassembly, component, or part.


(3) Unique item identifier type.**


(4) Issuing agency code (if concatenated unique item identifier is used).**


(5) Enterprise identifier (if concatenated unique item identifier is used).**


(6) Original part number.**


(7) Lot or batch number.**


(8) Current part number (if not the same as the original part number.**


(9) Current part number effective date.**


(10) Serial number.**


(11) Unit of measure.


(12) Description.


** Once per item.


(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/UID/DataSubmission.htm.



--------------------------------------------------------------------------------

H92222-07-C-0072
17
 
(g) Subcontracts. If paragraph (c)(1) of this clause applies, the Contractor
shall include this clause, including this paragraph (g), in all subcontracts
issued under this contract.


(End of clause)




D-5652.246-9000  Marking of Warranted Items (1998)


Each item covered by a warranty shall be stamped or marked with the contract
number, item description, and ship to address. Items shall also include markings
that state (i) the existence and substance of the warranty, (ii) the warranty
duration, and (iii) who to notify if supplies are found to be defective. Where
this is impractical, written notice shall be attached to or furnished with the
warranted item.


Unit Identification requirements apply to line items 0002, 1004 and 1005.


(end of clause)




D-5652.247-9000  Packaging & Marking - F.O.B. Destination (1998)


The shipping, address, contract number, device number, and any other "MARK FOR"
information shall be clearly marked on the outside of all packages shipped under
this contract. Information shall be easily identified without opening the
package. This information shall also be included on the inside of all packages.


(end of clause)



--------------------------------------------------------------------------------

H92222-07-C-0072
18
 
Section E - Inspection and Acceptance




E-1. INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:


CLIN
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
0001
Origin
Government
Origin
Government
000101
Origin
Government
Origin
Government
000102
Origin
Government
Origin
Government
000103
Origin
Government
Origin
Government
000104
Origin
Government
Origin
Government
0002
Origin
Government
Origin
Government
0003
Origin
Government
Destination
Government
000301
Origin
Government
Origin
Government
000302
Origin
Government
Origin
Government
0004
Origin
Government
Origin
Government
000401
Origin
Government
Origin
Government
000402
Origin
Government
Origin
Government
0005
Origin
Government
Origin
Government
0006
Destination
Government
Destination
Government
1001
Destination
Government
Destination
Government
1002
Origin
Government
Origin
Government
1003
Origin
Government
Origin
Government
1004
Origin
Government
Destination
Government
1005
Origin
Government
Destination
Government
1006
Origin
Government
Origin
Government
1007
Origin
Government
Destination
Government
1007AA
Origin
Government
Destination
Government
1007AB
Origin
Government
Destination
Government
1007AC
Origin
Government
Destination
Government
1008
Origin
Government
Origin
Government
1009
Origin
Government
Origin
Government





E-2.  CLAUSES INCORPORATED BY REFERENCE




52.246-6
Inspection--Time-And-Material And Labor-Hour
MAY 2001
 
52.246-6 Alt I
Inspection--Time And Material And Labor Hour (May 2001)  - Alternate I
APR 1984
 
252.246-7000
Material Inspection And Receiving Report
MAR 2003
 
5652.246-9001
Material Inspection and Receiving Reports (DD 250) Mailing Addresses (2001)
JUN 2001
 




--------------------------------------------------------------------------------

H92222-07-C-0072
19

Section F - Deliveries or Performance
F-1.  DELIVERY INFORMATION


CLIN
DELIVERY DATE
QUANTITY
SHIP TO ADDRESS
UIC
         
0001
[*]
N/A
AEROVIRONMENT INC.
DAVID RINDELS
181 W. HUNTINGTON DR.
SUITE 202
MONROVIA CA 91016-3456
805-581-2187
FOB:  Destination
           
000101
[*]
 
(SAME AS PREVIOUS LOCATION)
FOB:  Destination
           
000102
N/A
N/A
N/A
N/A
         
000103
N/A
N/A
N/A
N/A
         
000104
N/A
N/A
N/A
N/A
         
0002
[*]
1
(SAME AS PREVIOUS LOCATION)
FOB:  Destination
           
0003
[*]
 
AEROVIRONMENT INC.
DAVID RINDELS
181 W. HUNTINGTON DR.
SUITE 202
MONROVIA CA 91016-3456
805-581-2187
FOB:  Destination
           
000301
N/A
N/A
N/A
N/A
         
000302
N/A
N/A
N/A
N/A
         
0004
[*]
 
[*]
FOB:  Destination
           
000401
N/A
N/A
N/A
N/A
         
000402
N/A
N/A
N/A
N/A
         
0005
N/A
N/A
N/A
N/A
         
0006
PER EXHIBIT A CDRL
 
[*]
FOB:  Destination
F2VUB0
         
1001
N/A
N/A
[*]
FOB:  Destination
F2VUB0
         
1002
N/A
N/A
N/A
N/A
         




--------------------------------------------------------------------------------

H92222-07-C-0072
20
 
1003
 [*]
1
[*]
FOB:  Destination
           
1004
[*]
1
AEROVIRONMENT INC.
DAVID RINDELS
181 W. HUNTINGTON DR.
SUITE 202
MONROVIA CA 91016-3456
805-581-2187
FOB:  Destination
           
1005
[*]
 
(SAME AS PREVIOUS LOCATION)
FOB:  Destination
           
1006
N/A
N/A
N/A
N/A
         
1007
[*]
 
[*]
FOB:  Destination
           
1008
[*]
1
AEROVIRONMENT INC.
DAVID RINDELS
181 W. HUNTINGTON DR.
SUITE 202
MONROVIA CA 91016-3456
805-581-2187
FOB:  Destination
           
1009
N/A
N/A
N/A
 





F-2. CLAUSES INCORPORATED BY REFERENCE




52.247-34
F.O.B. Destination
NOV 1991
 
52.247-48
F.O.B. Destination--Evidence Of Shipment
FEB 1999
 
52.247-55
F.O.B. Point For Delivery Of Government-Furnished Property
JUN 2003
 





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

--------------------------------------------------------------------------------

H92222-07-C-0072
21

 
Section G - Contract Administration Data




G-1.  ACCOUNTING AND APPROPRIATION DATA


AA: 5773600 297 4750 655050 000000 00000 27434F 667100 F67100 ALD:AA FSR: PSR:
DSR
AMOUNT: $[*]
CIN [*]


AB: 9770400.11SF SK7 52SW 648JNT 000000 59200 63648D 667100 F67100ALD:AA
FSR:000531 PSR:034457 DSR:101833
AMOUNT: $[*]
CIN [*]
CIN [*]


AC: 9770400.34HQ SE7 000000 00000 000000 667100 F67100
AMOUNT: $[*]
CIN [*]


AD: 9760400.56SF SE6 52SW S200GA ADVTCL 59200 046402 667100 F67100 ALD: AA FSR:
007271 PSR: 242198
AMOUNT: $[*]
CIN [*]


G-2.  Funding Schedule [*] (2003)


(a) In accordance with FAR 52.232-22, funds in the amount of $[*] have been
allotted to cover performance through March 2008.


(b) It is anticipated that additional funds will be obligated in accordance with
the following schedule:


Award
- $[*]

Oct 2007
- $ [*]

Nov 2007
- $[*] (to cover costs from Jan 2008-Dec 2008)

Oct 2008
- $[*] (to fund remainder of CLINs 1-3 & 5).



TOTAL
-$57.146M

(end of clause)




[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
22
 
G-3.  CLAUSES INCORPORATED BY FULL TEXT




G-52.216-7     ALLOWABLE COST AND PAYMENT (DEC 2002)


(a) Invoicing.


(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.


(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.


(3) The designated payment office will make interim payments for contract
financing on the       (Contracting Officer insert day as prescribed by agency
head; if not prescribed, insert “30th”) day after the designated billing office
receives a proper payment request.


In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.


(b) Reimbursing costs. (1) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of the clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term "costs" includes only--


(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;


(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for--


(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made--


(1) In accordance with the terms and conditions of a subcontract or invoice; and


(2) Ordinarily within 30 days of the submission of the Contractor's payment
request to the Government;


(B) Materials issued from the Contractor's inventory and placed in the
production process for use on the contract;


(C) Direct labor;


(D) Direct travel;


(E) Other direct in-house costs; and



--------------------------------------------------------------------------------

H92222-07-C-0072
23
 
(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and


(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.


(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless--


(i) The Contractor's practice is to make contributions to the retirement fund
quarterly or more frequently; and


(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor's indirect costs for payment purposes).


(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.


(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor's expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.


(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.


(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.


(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.


(ii) The proposed rates shall be based on the Contractor's actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor's proposal.


(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with advance agreements or special terms and the applicable rates. The
understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.


(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.


(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates.



--------------------------------------------------------------------------------

H92222-07-C-0072
24
 
(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may--


(A) Determine the amounts due to the Contractor under the contract; and


(B) Record this determination in a unilateral modification to the contract.


(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.


(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates--


(1) Shall be the anticipated final rates; and


(2) May be prospectively or retroactively revised by mutual agreement, at either
party's request, to prevent substantial overpayment or underpayment.


(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.


(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor's invoices or vouchers and statements of cost audited.
Any payment may be (1) Reduced by amounts found by the Contracting Officer not
to constitute allowable costs or (2) Adjusted for prior overpayments or
underpayments.


(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in accordance with paragraph (d)(4) of this clause,
and upon the Contractor's compliance with all terms of this contract, the
Government shall promptly pay any balance of allowable costs and that part of
the fee (if any) not previously paid.


(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver--


(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and


(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except--


(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;


(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and


(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor's indemnification of the
Government against patent liability.



--------------------------------------------------------------------------------

H92222-07-C-0072
25
 
(End of clause)




G-52.242-4     CERTIFICATION OF FINAL INDIRECT COSTS (JAN 1997)


(a) The Contractor shall--


(1) Certify any proposal to establish or modify final indirect cost rates;


(2) Use the format in paragraph (c) of this clause to certify; and


(3) Have the certificate signed by an individual of the Contractor's
organization at a level no lower than a vice president or chief financial
officer of the business segment of the Contractor that submits the proposal.


(b) ) Failure by the Contractor to submit a signed certificate, as described in
this clause, may result in final indirect costs at rates unilaterally
established by the Contracting Officer.


(c) The certificate of final indirect costs shall read as follows:


CERTIFICATE OF FINAL INDIRECT COSTS


 This is to certify that I have reviewed this proposal to establish final
indirect cost rates and to the best of my knowledge and belief:    1. All costs
included in this proposal (identify proposal and date) to establish final
indirect cost rates for (identify period covered by rate) are allowable in
accordance with the cost principles of the Federal Acquisition Regulation (FAR)
and its supplements applicable to the contracts to which the final indirect cost
rates will apply; and    2. This proposal does not include any costs which are
expressly unallowable under applicable cost principles of the FAR or its
supplements.


Firm:------------------------------------------------------------------


Signature:-------------------------------------------------------------


Name of Certifying Official:-------------------------------------------


Title:-----------------------------------------------------------------


Date of Execution:-----------------------------------------------------


(End of clause)





G-5652.231-9001  Allowable Travel Costs (2005)


(a) Pursuant to Public Law 99-234, reasonable and allowable Contractor costs for
transportation associated with the performance of this contract may be
reimbursed upon mileage, rates, actual costs, or a combination thereof, lodging,
meals and incidental expenses may be based upon per diem, actual expense, or a
combination therefore, provided that the method used results in a reasonable
charge.  The cost above shall be determined reasonable and allowable to the
extent that they do not exceed, on a daily basis, the maximum per diem rate in
effect at the time of travel as set forth in:


(1) Federal Travel Regulations, Volume 2, DoD Civilian Personnel, Appendix A,
prescribed by the Department of Defense, for travel in Alaska, Hawaii, the
Commonwealth of Puerto Rico, and the territories and possessions of the United
States, available on a subscription basis from the Superintendent of Documents,
U.S. Government Printing Office, Washington DC 20402, Stock No.
906-010-000000-1; or at
http://www.gsa.gov/Portal/gsa/ep/contentView.do?P=MTT&contentId=13265&contentType=GSA_BASIC
in electronic format.



--------------------------------------------------------------------------------

H92222-07-C-0072
26
 
(2) Standardized Regulations (Government Civilians, Foreign Areas), Section 925,
“Maximum Travel Per Diem Allowance for Foreign Areas,” prescribed by the
Department of State, for travel in areas not covered in (a)(1) of this clause,
available on a subscription basis from the Superintendent of Documents, U.S.
Government Printing Office, Washington DC 20402, Stock No. 744-008-000000-0; or
at http://www.state.gov/m/a/als/prdm/2002/9892.htm in electronic format


(b) Cited Federal Regulations are not incorporated in their entirety. Only
sections defining lodging, meals and incidental expenses and those sections
dealing with special or unusual situations and setting forth maximum per diem
rates are incorporated herein.


(end of clause)


--------------------------------------------------------------------------------

H92222-07-C-0072
27

 
Section H - Special Contract Requirements


H-1  TECHNICAL SUPPORT


H-1a - [*] TECHNICAL  SUPPORT


[*] is retaining [*] as technical consultants to support this effort.   [*]
shall provide signed Non-Disclosure and Rules of Conduct/Conflict of Interest
Statements to the PCO.  [*] shall attend all technical interchange meeting,
observe testing, and provide independent assessment to [*] on status of
testing.  [*] and [*] have a separate Memorandum Of Agreement and Statement of
Work associated with [*] involvement in this contract.   [*] is not authorized
to direct any changes or modifications to this contract.  Any recommended
changes by [*] shall be identified to the PCO.
(end of clause)


H-1b - Technical Representative [*]


(a) The Contracting Officer may appoint one or more Government employees as a
technical representative to assist the Contracting Officer with scientific
engineering or field of discipline matters directly related to the contract. The
technical representative is not authorized to act on be behalf of the
Contracting Officer or to make any commitments or changes that will affect
price, quality, quantity, delivery, or any other term or condition of the
contract.


(b) The appointments will be in writing, signed by the Contracting Officer.


(end of clause)


 
H-1c - Use of Contractor Support/Advisory Personnel as Contract Specialists [*]
(2005)



The contractor’s attention is directed to the fact that contractor personnel may
assist the Government in a contract administrator role for administration of
this contract. Execution of this contract constitutes approval to release the
contract and contractor’s proposal to Government Support Contractors who have
signed Non-Disclosure and Rules of Conduct/Conflict of Interest Statements.


(end of clause)




H-2 RESTRICT GOV DATA RIGHTS


Government rights in data shall allow for open architecture and are as
delineated in Attachment 6.  Specifically, the government data rights will be
used to allow the Government [*].


[*]


 (End of Summary of Changes)




[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
28
 
H-3  DISCLOSURE OF UNCLASSIFIED  INFORMATION (2007)


a. On September 21, 2001, the Department of Defense designated [*] a sensitive
unit, as defined by Title 10 United States Code (USC) Section 130b (10 USC
130b).   In keeping with this designation, unclassified information related to
[*] military technology acquisitions managed by [*] or any of its component
commands, will be designated Controlled Unclassified Information (CUI). As such,
the contractor hereby unequivocally agrees that it shall not release to anyone
outside the Contractor’s organization any unclassified information, regardless
of medium (e.g., film, tape, document, contractor’s external website, newspaper,
magazine, journal, corporate annual report, etc.), pertaining to any part of
this contract or any program related to this contract, unless the Contracting
Officer has given prior written approval. Furthermore, any release of
information which associates [*], or any component command with an acquisition
program, contractor, or this contract is prohibited unless specifically
authorized by [*].


b. Request for approval shall identify the specific information to be released,
the medium to be used, and the purpose for the release. The contractor shall
submit the request to the Contracting Officer at least 45 days before the
propose date for release for approval. No release of any restricted information
shall be made without specific written authorization by the Contracting Office.


c. The Contractor shall include a similar requirement in each subcontract under
this contract. Subcontractors shall submit request for authorization to release
through the prime contractor to the Contracting Officer.


d. The Contractor further understands that Title 18 USC Section 701 specifically
prohibits the use of the [*] emblem or logo in any medium (e.g., corporate
website, marketing brochure, news paper, magazine, etc.) unless authorized in
writing by [*]. Forward any request to use the [*] emblem or logo through the
Contracting Officer.


(end of clause)





H-4  BILLING RATES
The following are the billing rates, subject to adjustment in accordance with
Section G clause I-52.216-7 Allowable Cost and Payment (Dec 2002), sub-paragraph
(e).




AV BILLING RATES
Indirect Rates:
FY07
FY08
FY09
FY10
FY11
Engineering O/H
[*]
[*]
[*]
[*]
[*]
  Manufacturing O/H 
[*]
[*]
[*]
[*]
[*]
Material Burden
[*]
[*]
[*]
[*]
[*]
G&A
[*]
[*]
[*]
[*]
[*]

 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------

H92222-07-C-0072
29

 
Section I - Contract Clauses


I-1.  CLAUSES INCORPORATED BY REFERENCE




52.203-3
Gratuities
 
APR 1984
 
52.209-6
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
 
SEP 2006
 
52.215-8
Order of Precedence--Uniform Contract Format
 
OCT 1997
 
52.215-17
Waiver of Facilities Capital Cost of Money
 
OCT 1997
 
52.215-18
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions
 
JUL 2005
 
52.216-8
Fixed Fee
 
MAR 1997
 
52.216-11
Cost Contract--No Fee
 
APR 1984
 
52.219-8
Utilization of Small Business Concerns
 
MAY 2004
 
52.219-28
Post-Award Small Business Program Rerepresentation
 
JUN 2007
 
52.222-3
Convict Labor
 
JUN 2003
 
52.222-21
Prohibition Of Segregated Facilities
 
FEB 1999
 
52.222-26
Equal Opportunity
 
APR 2002
 
52.222-35
Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans
 
SEP 2006
 
52.222-36
Affirmative Action For Workers With Disabilities
 
JUN 1998
 
52.222-37
Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans
 
SEP 2006
 
52.226-1
Utilization Of Indian Organizations And Indian-Owned Economic Enterprises
 
JUN 2000
 
52.227-1 Alt I
Authorization And Consent (Jul 1995) -  Alternate I
 
APR 1984
 
52.227-2
Notice And Assistance Regarding Patent And Copyright Infringement
 
AUG 1996
 
52.228-3
Worker's Compensation Insurance (Defense Base Act)
 
APR 1984
 
52.228-4
Workers' Compensation and War-Hazard Insurance Overseas
 
APR 1984
 
52.228-5
Insurance - Work On A Government Installation
 
JAN 1997
 
52.228-7
Insurance--Liability To Third Persons
 
MAR 1996
 
52.232-7
Payments Under Time-And-Materials And Labor Hour Contracts
 
FEB 2007
 
52.232-9
Limitation On Withholding Of Payments
 
APR 1984
 
52.232-20
Limitation Of Cost
 
APR 1984
 
52.232-22
Limitation Of Funds
 
APR 1984
 
52.232-23 Alt I
Assignment of Claims (Jan 1986) -  Alternate I
 
APR 1984
 
52.232-25
Prompt Payment
 
OCT 2003
 
52.232-33
Payment by Electronic Funds Transfer--Central Contractor Registration
 
OCT 2003
 
52.233-1
Disputes
 
JUL 2002
 
52.233-3
Protest After Award
 
AUG 1996
 
52.233-3 Alt I
Protest After Award (Aug 1996) -  Alternate I
 
JUN 1985
 
52.236-8
Other Contracts
 
APR 1984
 
52.242-15
Stop-Work Order
 
AUG 1989
 
52.242-17
Government Delay Of Work
 
APR 1984
 
52.243-1
Changes--Fixed Price
 
AUG 1987
 
52.243-2
Changes--Cost-Reimbursement
 
AUG 1987
 
52.243-3
Changes--Time-And-Material Or Labor-Hours
 
SEP 2000
 
52.244-6
Subcontracts for Commercial Items
 
MAR 2007
 
52.245-3
Identification of Government-Furnished Property
 
APR 1984
 
52.245-4
Government-Furnished Property (Short Form)
 
JUN 2003
 




--------------------------------------------------------------------------------

H92222-07-C-0072
30
 
52.245-5 Alt I
Government Property (Cost-Reimbursement, Time-and-Material, Or Labor-Hour
Contracts) (May 2004) Alternate I
 
JUN 2003
 
52.245-5 Dev
Government Property (Cost-Reimbursement, Time-and-Material, or Labor-Hour
Contracts) Deviation
 
MAY 2004
 
52.245-14
Use of Government Facilities
 
APR 1984
 
52.245-17
Special Tooling
 
MAY 2004
 
52.245-18
Special Test Equipment
 
FEB 1993
 
52.246-8
Inspection Of Research And Development Cost Reimbursement
 
MAY 2001
 
52.249-1
Termination For Convenience Of The Government (Fixed Price) (Short Form)
 
APR 1984
 
52.249-2
Termination For Convenience Of The Government (Fixed-Price)
 
MAY 2004
 
52.249-6
Termination (Cost Reimbursement)
 
MAY 2004
 
52.249-6 Alt IV
Termination (Cost Reimbursement) (May 2004)  - Alternate IV
 
SEP 1996
 
52.249-14
Excusable Delays
 
APR 1984
 
52.253-1
Computer Generated Forms
 
JAN 1991
 
252.203-7001
Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies
 
DEC 2004
 
252.204-7002
Payment For Subline Items Not Separately Priced
 
DEC 1991
 
252.204-7003
Control Of Government Personnel Work Product
 
APR 1992
 
252.204-7004 Alt A
Central Contractor Registration (52.204-7) Alternate A
 
NOV 2003
 
252.205-7000
Provision Of Information To Cooperative Agreement Holders
 
DEC 1991
 
252.209-7004
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
 
DEC 2006
 
252.225-7012
Preference For Certain Domestic Commodities
 
JAN 2007
 
252.225-7040
Contractor Personnel Authorized to Accompany U.S. Armed Forces Deployed Outside
the United States
 
JUN 2006
 
252.227-7013
Rights in Technical Data--Noncommercial Items
 
NOV 1995
 
252.227-7014
Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation
 
JUN 1995
 
252.227-7015
Technical Data--Commercial Items
 
NOV 1995
 
252.227-7016
Rights in Bid or Proposal Information
 
JUN 1995
 
252.227-7019
Validation of Asserted Restrictions--Computer Software
 
JUN 1995
 
252.227-7027
Deferred Ordering Of Technical Data Or Computer Software
 
APR 1988
 
252.227-7030
Technical Data--Withholding Of Payment
 
MAR 2000
 
252.227-7037
Validation of Restrictive Markings on Technical Data
 
SEP 1999
 
252.231-7000
Supplemental Cost Principles
 
DEC 1991
 
252.232-7003
Electronic Submission of Payment Requests
 
MAR 2007
 
252.232-7010
Levies on Contract Payments
 
DEC 2006
 
252.235-7010
Acknowledgment of Support and Disclaimer
 
MAY 1995
 
252.235-7011
Final Scientific or Technical Report
 
NOV 2004
 
252.242-7002
Earned Value Management System
 
MAR 2005
 
252.242-7005
Cost/Schedule Status Report
 
MAR 2005
 
252.243-7001
Pricing Of Contract Modifications
 
DEC 1991
 
252.243-7002
Requests for Equitable Adjustment
 
MAR 1998
 
252.245-7001
Reports Of Government Property
 
MAY 1994
 

 


I-2.  CLAUSES INCORPORATED BY FULL TEXT



--------------------------------------------------------------------------------

H92222-07-C-0072
31
 
I-52.215-15      PENSION ADJUSTMENTS AND ASSET REVERSIONS (OCT 2004)


(a) The Contractor shall promptly notify the Contracting Officer in writing when
it determines that it will terminate a defined-benefit pension plan or otherwise
recapture such pension fund assets.


(b) For segment closings, pension plan terminations, or curtailment of benefits,
the amount of the adjustment shall be--


(1) For contracts and subcontracts that are subject to full coverage under the
Cost Accounting Standards (CAS) Board rules and regulations (48 CFR Chapter 99),
the amount measured, assigned, and allocated in accordance with 48 CFR
9904.413-50(c)(12); and


(2) For contracts and subcontracts that are not subject to full coverage under
the CAS, the amount measured, assigned, and allocated in accordance with 48 CFR
9904.413-50(c)(12), except the numerator of the fraction at 48 CFR
9904.413-50(c)(12)(vi) shall be the sum of the pension plan costs allocated to
all non-CAS covered contracts and subcontracts that are subject to Federal
Acquisition Regulation (FAR) Subpart 31.2 or for which cost or pricing data were
submitted.


(c) For all other situations where assets revert to the Contractor, or such
assets are constructively received by it for any reason, the Contractor shall,
at the Government's option, make a refund or give a credit to the Government for
its equitable share of the gross amount withdrawn. The Government's equitable
share shall reflect the Government's participation in pension costs through
those contracts for which cost or pricing data were submitted or that are
subject to FAR Subpart 31.2.


(d) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408(g).


(End of clause)




I-52.217-6     OPTION FOR INCREASED QUANTITY (MAR 1989)


The Government may increase the quantity of supplies called for in the Schedule
at the unit price specified.  The Contracting Officer may exercise the option by
written notice to the Contractor as follows: For OPTION CLINS 1004 and 1005 ONLY
within [*] after contract Award.  This does not include CLIN 0004 GO System
Demonstration, or the other option CLINS.  CLIN 0004 and the other option CLINs
can be exercised any time during the term of the contract.  Delivery of the
added items shall continue at the same rate as the like items called for under
the contract, unless the parties otherwise agree.


(End of clause)





I-52.217-9     OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)


(a) The Government may extend the term of this contract by written notice to the
Contractor within five (5) days (insert the period of time within which the
Contracting Officer may exercise the option); provided that the Government gives
the Contractor a preliminary written notice of its intent to extend at least
sixty days (60 days unless a different number of days is inserted) before the
contract expires. The preliminary notice does not commit the Government to an
extension.


(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.



--------------------------------------------------------------------------------

H92222-07-C-0072
32
 
(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed five (5) years.
(End of clause)





I-52.242-1    NOTICE OF INTENT TO DISALLOW COSTS (APR 1984)


(a) Notwithstanding any other clause of this contract--


(1) The Contracting Officer may at any time issue to the Contractor a written
notice of intent to disallow specified costs incurred or planned for incurrence
under this contract that have been determined not to be allowable under the
contract terms; and


(2) The Contractor may, after receiving a notice under subparagraph (1) above,
submit a written response to the Contracting Officer, with justification for
allowance of the costs. If the Contractor does respond within 60 days, the
Contracting Officer shall, within 60 days of receiving the response, either make
a written withdrawal of the notice or issue a written decision.


(b) Failure to issue a notice under this Notice of Intent to Disallow Costs
clause shall not affect the Government's rights to take exception to incurred
costs.


(End of clause)
 


I-52.242-3      Penalties for Unallowable Costs.  (MAY 2001)


(a) Definition. Proposal, as used in this clause, means either--


(1) A final indirect cost rate proposal submitted by the Contractor after the
expiration of its fiscal year which--


(i) Relates to any payment made on the basis of billing rates; or


(ii) Will be used in negotiating the final contract price; or


(2) The final statement of costs incurred and estimated to be incurred under the
Incentive Price Revision clause (if applicable), which is used to establish the
final contract price.


(b) Contractors which include unallowable indirect costs in a proposal may be
subject to penalties. The penalties are prescribed in 10 U.S.C. 2324 or 41
U.S.C. 256, as applicable, which is implemented in Section 42.709 of the Federal
Acquisition Regulation (FAR).


(c) The Contractor shall not include in any proposal any cost that is
unallowable, as defined in Subpart 2.1 of the FAR, or an executive agency
supplement to the FAR.




(d) If the Contracting Officer determines that a cost submitted by the
Contractor in its proposal is expressly unallowable under a cost principle in
the FAR, or an executive agency supplement to the FAR, that defines the
allowability of specific selected costs, the Contractor shall be assessed a
penalty equal to--


(1) The amount of the disallowed cost allocated to this contract; plus


2) Simple interest, to be computed--



--------------------------------------------------------------------------------

H92222-07-C-0072
33
 
(i) On the amount the Contractor was paid (whether as a progress or billing
payment) in excess of the amount to which the Contractor was entitled; and


(ii) Using the applicable rate effective for each six-month interval prescribed
by the Secretary of the Treasury pursuant to Pub. L. 92-41 (85 Stat. 97).


(e) If the Contracting Officer determines that a cost submitted by the
Contractor in its proposal includes a cost previously  determined to be
unallowable for that Contractor, then the Contractor will be assessed a penalty
in an amount equal to two times the amount of the disallowed cost allocated to
this contract.


(f) Determinations under paragraphs (d) and (e) of this clause are final
decisions within the meaning of the Contract Disputes Act of 1978 (41 U.S.C.
601, et seq.).


(g) Pursuant to the criteria in FAR 42.709-5, the Contracting Officer may waive
the penalties in paragraph (d) or (e) of this clause.


(h) Payment by the Contractor of any penalty assessed under this clause does not
constitute repayment to the Government of any unallowable cost which has been
paid by the Government to the Contractor.


(End of clause)





I-52.247-1     COMMERCIAL BILL OF LADING NOTATIONS (FEB 2006)


When the Contracting Officer authorizes supplies to be shipped on a commercial
bill of lading and the Contractor will be reimbursed these transportation costs
as direct allowable costs, the Contractor shall ensure before shipment is made
that the commercial shipping documents are annotated with either of the
following notations, as appropriate:


(a) If the Government is shown as the consignor or the consignee, the annotation
shall be:


"Transportation is for the       and the actual total transportation charges
paid to the carrier(s) by the consignor or consignee are assignable to, and
shall be reimbursed by, the Government."


(b) If the Government is not shown as the consignor or the consignee, the
annotation shall be:


"Transportation is for the       and the actual total transportation charges
paid to the carrier(s) by the consignor or consignee shall be reimbursed by the
Government, pursuant to cost-reimbursement contract no.      .  This may be
confirmed by contacting      ."
 (End of clause)




I-52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)


This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):



--------------------------------------------------------------------------------

H92222-07-C-0072
34
 
http://farsite.hill.af.mil/


(End of clause)





I-52.252-6     AUTHORIZED DEVIATIONS IN CLAUSES (APR 1984)


(a) The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of "(DEVIATION)" after the date of the clause.


(b) The use in this solicitation or contract of any  insert regulation
name     (48 CFR      ) clause with an authorized deviation is indicated by the
addition of "(DEVIATION)" after the name of the regulation.
(End of clause)





I-252.242-7002    EARNED VALUE MANAGEMENT SYSTEM (MAR 2005)


(a) In the performance of this contract, the Contractor shall use an earned
value management system (EVMS) that has been recognized by the cognizant
Administrative Contracting Officer (ACO) as complying with the criteria provided
in DoDI 5000.2, Operation of the Defense Acquisition System.


(b) If, at the time of award, the Contractor's EVMS has not been recognized by
the cognizant ACO as complying with EVMS criteria (or the Contractor does not
have an existing cost/schedule control system that has been accepted by the
Department of Defense), the Contractor shall apply the system to the contract
and shall be prepared to demonstrate to the ACO that the EVMS complies with the
EVMS criteria referenced in paragraph (a) of this clause.


(c) The Government may require integrated baseline reviews. Such reviews shall
be scheduled as early as practicable and should be conducted within 180 calendar
days after (1) contract award, (2) the exercise of significant contract options,
or (3) the incorporation of major modifications. The objective of the integrated
baseline review is for the Government and the Contractor to jointly assess
areas, such as the Contractor's planning, to ensure complete coverage of the
statement of work, logical scheduling of the work activities, adequate
resourcing, and identification of inherent risks.


(d) Unless a waiver is granted by the ACO, Contractor-proposed EVMS changes
require approval of the ACO prior to implementation. The ACO shall advise the
Contractor of the acceptability of such changes within 30 calendar days after
receipt of the notice of proposed changes from the Contractor. If the advance
approval requirements are waived by the ACO, the Contractor shall disclose EVMS
changes to the ACO at least 14 calendar days prior to the effective date of
implementation.


(e) The Contractor agrees to provide access to all pertinent records and data
requested by the ACO or duly authorized representative. Access is to permit
Government surveillance to ensure that the EVMS complies, and continues to
comply, with the criteria referenced in paragraph (a) of this clause.


(f) The Contractor shall require the following subcontractors to comply with the
requirements of this clause:


(Contracting Officer to insert names of subcontractors selected for application
of EVMS criteria in accordance with 252.242-7001(c).)




(End of clause)



--------------------------------------------------------------------------------

H92222-07-C-0072
35
 
I-5652.201-9002 Authorized Changes Only by Contracting Officer (2005)


The Contractor shall not comply with any order, direction or request of
Government personnel unless it is issued in writing and signed by the
Contracting Officer, or is pursuant to specific authority otherwise included as
part of this contract. Except as specified herein, no order, statement, or
conduct of Government personnel who visit the contractor’s facilities or in any
other manner communicates with Contractor personnel during the performance of
this contract shall constitute a change under the Changes clause in Section I.
In the event the Contractor effects any change at the direction of any person
other the Contracting Officer, the change will be considered to have been made
without authority and no adjustment will be made in the contract price to cover
any increase in cost incurred as a result thereof. The address and telephone
number of the Contracting Officer is (Enter Contracting Officer’s name and
contact information).


(end of clause)




I-5652.216-9000  Fixed Fee Information (2003)


Subject to the requirements of FAR 52.216-8 and all other withholding
requirements of this contract, the fixed fee stated in Section B shall be paid
to the contractor at the same percentage rate as the percentage of incurred and
allowable costs proportionate to the total estimated cost.


(end of clause)




I-5652.216-9005  Government Down Time for Various Reasons (2005)


From time to time Government installations may be closed in response to an
unforeseen emergency or similar occurrence, or by order of the President,
Secretary of Defense, or installation commander. Designated emergencies include,
but are not limited to, adverse weather such as snow or flood, an act of God
such as a tornado or earthquake, acts of war or terrorism, computer failures, or
a base disaster such as a natural gas leak or fire.


(a) Under such designated emergencies or other ordered base closures, contractor
personnel will not be allowed on the Government installation unless specifically
approved by the Contracting Officer in accordance with installation policies and
procedures. If an emergency requiring installation closure occurs while
contractor personnel are on the installation, contractor personnel shall
promptly secure all government furnished property appropriately and evacuate in
an expedient but safe manner unless otherwise directed by the Contracting
Officer.


(b) If the installation closure causes a delay in the work required by the
contract, the Government may:
(i) grant a time extension in each task order delayed by the closure equal to
the time of the closure, subject to the availability of funds.
(ii) terminate the work or a portion of the work.
(iii) reschedule the work on any day satisfactory to both parties.
(iv) permit the contractor to perform at an off-site location during the period
of installation closure if meaningful work can be accomplished. Contractor shall
certify to the government by letter within 5 business days of returning to work
the nature and scope of the work completed off-site. There shall be no
adjustment to the contract labor rates for work performed off the installation.
(v) require that the Contractor continue on-site performance during the
installation closure period in accordance with installation procedures.



--------------------------------------------------------------------------------

H92222-07-C-0072
36
 
(end of clause)




I-5652.228-9000  Required Insurance (2003)


The kinds and minimum amounts of insurance required in accordance with 52.228-5
"Insurance-Work on a Government Installation" are as follows:


TYPE
AMOUNT
Automobile Bodily Injury Liability
$200,000 per person/ $500,000 per occurrence (EXAMPLE)
Property Damage Liability
$20,000 per occurrence (EXAMPLE)
Workers Compensation & Occupational Disease
As required by federal and State Statutes
Employer's Liability
$100,000(EXAMPLE)



(end of clause)




I-5652.232-9002  Time and Materials/Ceiling Price Indefinite Delivery Contracts
(1998)


Ceiling Price: The term "ceiling price" as used in the clauses FAR 52.232-7
"Payments Under Time and Materials and Labor-Hour Contracts", and the term
"estimated cost" in FAR 52.232-20 "Limitation of Cost" and 52.232-22 "Limitation
of Funds" shall be applicable to each CLIN or SLIN specified in Schedule B. The
Government shall not be obligated to pay the contractor any amount in excess of
the ceiling price for each CLIN/SLIN set forth in Schedule B unless and until
the Contracting Officer has notified the contractor in writing that the ceiling
price has been increased and has specified in the notice a revised ceiling price
for performance under the contract for that CLIN/SLIN.


(end of clause)




I-5652.245-9004  Delivery Requirements for Government-Furnished Property (2003)


Government furnished property available for use by the contractor is listed
below:


Final 9/21/07 for final Contract


Government Furnished Property



--------------------------------------------------------------------------------

H92222-07-C-0072
37
 
Item
Phase of Use
Purpose/Approximate Need Date
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

Code: D = Design, I = Integration & Test, M = Military Utility Assessment




Government Furnished Information
Item
Phase of Use
Purpose/Approximate Need Date
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]





Code: D = Design, I = Integration & Test, M = Military Utility AssessmentCode:
D = Design
I = Integration & Test
M = Military Utility Assessment




Offerors shall submit a schedule for delivery of Government Furnished property.
Offerors shall indicate the dates that the items will be required by the
contractor in order to complete the contract on time.


(end of clause)




[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

H92222-07-C-0072
38
 
I-5652.252-9000  Notice of Incorporation of Section K (1998)


Section K, Certifications and Representations, of the solicitation will not be
distributed with the contract; however, Section K is hereby incorporated by
reference.


(end of clause)



--------------------------------------------------------------------------------

H92222-07-C-0072
39
 
Section J - List of Documents, Exhibits and Other Attachments




Exhibit/Attachment Table of Contents


DOCUMENT TYPE
DESCRIPTION
 
PAGES
DATE
         
Attachment 1
SOW rev 7
 
23
21 Sep 2007
Attachment 2
ASSEMBLY LIST
 
  2
13 Jul 2007
Attachment 3
RATES
 
  1
15 Sep 2007
Attachment 4
Security Classification Guide (DRAFT)
 
20
 
Attachment 5
DD 254
 
  5
17 Sep 2007
Attachment 6
Govt Data Rights
 
12
13 Sep 2007
Attachment 7
EVMS Plan
 
  4
14 Sep 2007
Exhibit A
CDRL Exhibit(s)
     

 

--------------------------------------------------------------------------------

H92222-07-C-0072
40
 
[*] Attachments 1-7 and Exhibit A have been omitted and are filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 

--------------------------------------------------------------------------------